Exhibit 10.3

 

[UNION BANK OF CALIFORNIA LOGO]

 

AUTHORIZATION TO DISBURSE

 

Borrower Name

 

Simpson Manufacturing Co., Inc., a Delaware corporation

 

Borrower Address
4120 Dublin Boulevard #400
Dublin, CA 94568

Office
71561

Loan Number
842-616-975-3    0081-00-0-000

Maturity Date
November 1, 2011

Amount
$13,800,000.00

 

UNION BANK OF CALIFORNIA, N.A. (“Bank”) is hereby authorized and instructed to
disburse the proceeds of that certain promissory note (“Note”) evidencing the
obligation referred to above in the following manner:

 

Deposit the proceeds of the above referenced obligation into Borrower’s account
No. 7141200458 from time to time and in such amounts as may be requested
verbally or in writing.

 

Renewal of obligation number  0081-00-0-000  with a maturity date of  November
1,

 

$

13,800,000.00

 

 

 

Total Disbursement(s):

 

$

13,800,000.00

 

TERMS AND CONDITIONS

 

1.

 

Bank is authorized to charge account number 7141200458 in the name(s) of Simpson
Manufacturing Co.. Inc. for payments, fees and expenses in connection with the
Note and all renewals or extensions thereof. If no account number is designated,
Borrower agrees to pay Bank’s usual and customary fees for non-automated
processing.

 

 

 

2.

 

Bank shall disburse proceeds in the amounts stated above in accordance with the
foregoing authorization or when Bank receives verbal or written authorization to
do so from Borrower(s) or any one of the Borrowers, if there are joint
Borrowers, but not later than the final date for availability provided in the
loan documents. Bank, at its discretion, may elect to extend this date without
notice to or acknowledgement by the Borrower(s).

 

 

 

3.

 

This Authorization and the Note will remain in full force and effect until the
obligations in connection with the Note have been fulfilled. Unless dated by
Bank prior to execution, the Note shall be dated by Bank as of the date on which
Bank disburses proceeds.

 

 

 

4.

 

Notwithstanding anything to the contrary herein, Bank reserves the right to
decline to advance the proceeds of the Note if there is a filing as to the
Borrower(s), or any of them of a voluntary or involuntary petition under the
provisions of the Federal Bankruptcy Act or any other insolvency law; the
issuance of any attachment, garnishment, execution or levy of any asset of the
Borrower(s), or any endorser or guarantor which results in Bank deeming itself,
in good faith insecure.

 

 

 

5.

 

The Borrower(s) authorizes Bank to release information concerning the
Borrower(s) financial condition to suppliers, other creditors, credit bureaus
and other credit reporters; and also authorizes Bank to obtain such information
from any third party at any time.

 

The Borrower(s) by their execution of this Authorization accept the foregoing
terms, conditions and instructions.

 

Executed as of: October 29, 2004

 

Borrower(s):

 

Simpson Manufacturing Co., Inc., a Delaware corporation

 

By:

  /s/ MICHAEL J. HERBERT

 

 

Title:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

[UNION BANK OF CALIFORNIA LOGO]

East Bay Corporate Banking Group

 

200 Pringle Ave., Suite 260

 

Walnut Creek, CA 94596

 

(925) 947-2420

 

October 29, 2004

 

Simpson Manufacturing Co., Inc.

Koll Dublin Corporation Center

4120 Dublin Blvd., Suite 400

Dublin, CA 94568

Attn:       Mike Herbert, Chief Financial Officer

 

Re:                               Third Amendment (“Amendment”) to the Loan
Agreement dated November 6, 2001 (all prior Amendments, this Amendment, and the
Loan Agreement together called the “Agreement”)

 

Dear Mr. Herbert:

 

In reference to the Agreement between Union Bank of California, N.A. (“Bank”)
and Simpson Manufacturing Co., Inc. (“Borrower”), the Bank and Borrower desire
to amend the Agreement. Capitalized terms used herein which are not otherwise
defined shall have the meaning given them in the Agreement.

 

Amendments to the Agreement

 

(a)                                     1.1.1 Section The Revolving-To-Term Loan
of the Agreement is hereby amended in its entirety to read as follows:

 

“Bank will loan to Borrower an amount not to exceed Thirteen Million Eight
Hundred Thousand Dollars ($13,800,000) outstanding in the aggregate at any one
time (the “Revolving-To-Term Loan”). The proceeds of the Revolving-To-Term Loan
shall be used for Borrower’s general working capital purposes. Borrower may
borrow, repay and reborrow all or part of the Revolving-To-Term Loan in
accordance with the terms of the Revolving-To-Term Note (defined below). All
borrowings of the Revolving Loan must be made before November 1, 2006, at which
time all unpaid principal and interest of the Revolving Loan shall be due and
payable. The Revolving-To-Term Loan shall be evidenced by Bank’s standard form
of commercial promissory note (the “ Revolving-To-Term Note”). Bank shall enter
each amount borrowed and repaid in Bank’s records and such entries shall be
deemed correct. Omission of Bank to make any such entries shall not discharge
Borrower of its obligation to repay in full with interest all amounts borrowed.

 

As of the date of this Agreement, the principal amount outstanding under
Borrower’s revolving loan with Bank evidenced by the promissory note dated
October 30, 2002 (“Old Note”) shall be deemed the initial principal amount
outstanding under the Revolving Loan, and the Old Note is hereby cancelled and
superceded by the Revolving Note.”

 

(b)                                    1.1.1 .a Section The Standby L/C Sublimit
of the Agreement is hereby amended in its entirety to read as follows:

 

“As a sublimit under the Revolving Loan, Bank shall issue, for the account of
Borrower, one or more irrevocable standby letters of credit (individually, a
“Standby L/C”). The aggregate amount available to be drawn under all Standby
L/Cs and the aggregate amount of unpaid reimbursement obligations under drawn
Standby L/Cs shall not exceed Four Million Dollars ($4,000,000) and shall
reduce, dollar for dollar, the maximum amount available under the
Revolving-To-Term Loan. All Standby LVCs shall be drawn on terms and conditions
acceptable to Bank and shall be governed by the terms of (and Borrower agrees to
execute) Bank’s standard form of standby letter of credit application and
reimbursement agreement. No Standby L/C shall expire more than twelve (12)
months from the date of its issuance, and in no event later than November 1,
2007. At Borrower’s request, Bank will issue L/Cs on behalf of Borrower’s
subsidiaries, including but not limited to: 1) Simpson Strong-Tie Company Inc.;
2) Simpson Dura-Vent Company, Inc.; and 3) Simpson Strong-Tie, International
Inc., so long as the Borrower executes the Bank’s standard form for L/C
applications and reimbursement agreement.”

 

(c)                                     4.6 Section Tangible Net Worth of the
Agreement is hereby amended in its entirety to read as follows:

 

“Borrower will at all times maintain Tangible Net Worth of not less than Two
Hundred Fifty Million Dollars ($250,000,000), plus 50% of Net Profit (excluding
losses) as of each fiscal year end. “ Tangible Net Worth” means Borrower’s net
worth increased by indebtedness subordinated to Bank and decreased by patents,
licenses, trademarks, trade names, goodwill and other similar intangible assets,
organizational expenses, security deposits, prepaid costs and expenses and
monies due from affiliates (including officers, shareholders and directors).”

 

(d)                                    5.5 Section Acquisitions of the Agreement
is hereby amended in its entirety to read as follows:

 

1

--------------------------------------------------------------------------------


 

“Borrower will not make any acquisition or acquire any net assets, other than
fixed or capital assets acquired in the normal course of business, in excess of
Fifty Million Dollars ($50,000,000) in any fiscal year.”

 

Except as specifically amended hereby, the Agreement shall remain in full force
and effect and is hereby ratified and confirmed. This Amendment shall not be a
waiver of any existing or future default or breach of a condition or covenant
unless specified herein.

 

This Amendment shall become effective when the Bank shall have received the
acknowledgment copy of this Amendment executed by the Borrower, all of which
must be received by the Bank before October 29, 2004.

 

 

Very truly yours,

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

By:

/s/ Wilson Jui

 

 

 

Wilson Jui

 

Title:

Credit Officer

 

Agreed and Accepted to this

29 day of oct, 2004.

 

 

Simpson Manufacturing Co., Inc.

 

By:

/s/ MICHAEL J. HERBERT

 

Title: Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

[g126491kiimage002.gif]

 

COMMERCIAL PROMISSORY NOTE (Base Rate)

 

Terumi Wong / SR / 34028

Debtor Name

 

Simpson Manufacturing Co., Inc., a Delaware corporation

 

 

Debtor Address

4120 Dublin Boulevard #400
Dublin, CA 94568

Office

71561

Loan Number

842-616-975-3



0081-00-0-000

 

Maturity Date

November 1, 2011

Amount

$13,800,000.00

 

 

$13,800,000.00

Date October 29, 2004

 

FOR VALUE RECEIVED, on November 1, 2011, the undersigned (“Debtor”) promises to
pay to the order of UNION BANK OF CALIFORNIA, N.A. (“Bank”), as indicated below,
the principal sum of Thirteen Million Eight Hundred Thousand and 00/100ths
Dollars ($13,800,000.00), or so much thereof as is disbursed, together with
interest on the balance of such principal from time to time outstanding, at the
per annum rate or rates and at the times set forth below.

 

1.                                          PRINCIPAL AND INTEREST PAYMENTS.  
Debtor shall pay principal in 60 equal consecutive monthly installments, each
installment in an amount sufficient to fully amortize the principal balance by
the final maturity date, beginning December 1, 2006 and continuing on the 1st
day of each consecutive month. Debtor shall pay interest on the 1st day of each
month commencing December 1, 2004 Should interest not be paid when due, it shall
become part of the principal and bear interest as herein provided. All
computations of interest under this note shall be made on the basis of a year of
360 days, for actual days elapsed. If any interest rate defined in this note
ceases to be available from Bank for any reason, then said interest rate shall
be replaced by the rate then offered by Bank, which, in the sole discretion of
Bank, most closely approximates the unavailable rate. The availability under
this note shall be reduced on the same day and in the same amount as each
scheduled principal payment.

 

(a)                                  BASE INTEREST RATE. At Debtor’s option,
amounts outstanding hereunder in minimum amounts of $100,000 shall bear interest
at a rate, based on an index selected by Debtor, which is Bank’s LIBOR Rate for
the Interest Period selected by Debtor, plus the Applicable Margin.

 

Except for changes in the Applicable Margin, no Base Interest Rate may be
changed, altered or otherwise modified until the expiration of the Interest
Period selected by Debtor. The exercise of interest rate options by Debtor shall
be as recorded in Bank’s records, which records shall be prima facie evidence of
the amount borrowed under either interest option and the interest rate;
provided, however, that failure of Bank to make any such notation in its records
shall not discharge Debtor from its obligations to repay in full with interest
all amounts borrowed. In no event shall any Interest Period extend beyond the
maturity date of this note.

 

To exercise this option, Debtor may, from time to time with respect to principal
outstanding on which a Base Interest Rate is not accruing, and on the expiration
of any Interest Period with respect to principal outstanding on which a Base
Interest Rate has been accruing, select an index offered by Bank for a Base
Interest Rate Loan and an Interest Period by

 

BASENOTE.CAM (11/99)

13763-4-UB06951

 

1

--------------------------------------------------------------------------------


 

telephoning an authorized lending officer of Bank located at the banking office
identified below prior to 10:00 a.m., Pacific time, on any Business Day and
advising that officer of the selected index, the Interest Period and the
Origination Date selected (which Origination Date, for a Base Interest Rate Loan
based on the LIBOR Rate, shall follow the date of such selection by no more than
two (2) Business Days).

 

Bank will mail a written confirmation of the terms of the selection to Debtor
promptly after the selection is made. Failure to send such confirmation shall
not affect Bank’s rights to collect interest at the rate selected. If, on the
date of the selection, the index selected is unavailable for any reason, the
selection shall be void. Bank reserves the right to fund the principal from any
source of funds notwithstanding any Base Interest Rate selected by Debtor.

 

(b)                                VARIABLE INTEREST RATE. All principal
outstanding hereunder which is not bearing interest at a Base Interest Rate
shall bear interest at a rate per annum of (i) 0.5% less than the Reference Rate
during the Revolving Period and (ii) 0.375% less than the Reference Rate during
the Term Period, which rate shall vary as and when the Reference Rate changes.

 

At any time prior to November 1, 2006, subject to the provisions of paragraph 4
below, Debtor may borrow, repay and reborrow hereunder so long as the total
outstanding at any one time does not exceed the principal amount of this note.

 

Debtor shall pay all amounts due under this note in lawful money of the United
States at Bank’s East Bay Corporate Office, or such other office as may be
designated by Bank, from time to time.

 

2.                    LATE PAYMENTS. If any payment required by the terms of
this note shall remain unpaid ten days after same is due, at the option of Bank,
Debtor shall pay a fee of $100 to Bank.

 

3.                    INTEREST RATE FOLLOWING DEFAULT.   In the event of
default, at the option of Bank, and, to the extent permitted by law, interest
shall be payable on the outstanding principal under this note at a per annum
rate equal to five percent (5%) in excess of the interest rate specified in
paragraph 1.b, above, calculated from the date of default until all amounts
payable under this note are paid in full.

 

4.                    PREPAYMENT.

 

(a)               Amounts outstanding under this note bearing interest at a rate
based on the Reference Rate may be prepaid in whole or in part at any time,
without penalty or premium. Debtor may prepay amounts outstanding under this
note bearing interest at a Base Interest Rate in whole or in part provided
Debtor has given Bank not less than five (5) Business Days prior written notice
of Debtor’s intention to make such prepayment and pays to Bank the prepayment
fee due as a result. The prepayment fee shall also be paid, if Bank, for any
other reason, including acceleration or foreclosure, receives all or any portion
of principal bearing interest at a Base Interest Rate prior to its scheduled
payment date. The prepayment fee shall be an amount equal to the present value
of the product of: (i) the difference (but not less than zero) between (a) the
Base Interest Rate applicable to the principal amount which is being prepaid,
and (b) the return which Bank could obtain if it used the amount of such
prepayment of principal to purchase at bid price regularly quoted securities
issued by the United States having a maturity date most closely coinciding with
the relevant Base Rate Maturity Date and such securities were held by Bank until
the relevant Base Rate Maturity Date (“Yield Rate”); (ii) a fraction, the
numerator of which is the number

 

2

--------------------------------------------------------------------------------


 

of days in the period between the date of prepayment and the relevant Base Rate
Maturity Date and the denominator of which is 360; and (iii) the amount of the
principal so prepaid (except in the event that principal payments are required
and have been made as scheduled under the terms of the Base Interest Rate Loan
being prepaid, then an amount equal to the lesser of (A) the amount prepaid or
(B) 50% of the sum of (1) the amount prepaid and (2) the amount of principal
scheduled under the terms of the Base Interest Rate Loan being prepaid to be
outstanding at the relevant Base Rate Maturity Date). Present value under this
note is determined by discounting the above product to present value using the
Yield Rate as the annual discount factor.

 

(b)                           In no event shall Bank be obligated to make any
payment or refund to Debtor, nor shall Debtor be entitled to any setoff or other
claim against Bank, should the return which Bank could obtain under this
prepayment formula exceed the interest that Bank would have received if no
prepayment had occurred. All prepayments shall include payment of accrued
interest on the principal amount so prepaid and shall be applied to payment of
interest before application to principal. A determination by Bank as to the
prepayment fee amount, if any, shall be conclusive.   In the event of partial
prepayment, such prepayments shall be applied to principal payments in the
inverse order of their maturity.

 

(c)                    Bank shall  provide  Debtor a  statement of the  amount
payable on  account of prepayment.  Debtor acknowledges that (i) Bank
establishes a Base Interest Rate upon the understanding that it apply to the
Base Interest Rate Loan for the entire Interest Period, and (ii) Bank would not
lend to Debtor without Debtor’s express agreement to pay Bank the prepayment fee
described above.

 

DEBTOR INITIAL HERE:

/s/ MJH

 

 

5.                                         DEFAULT AND ACCELERATION OF TIME FOR
PAYMENT. Default shall include, but not be limited to, any of the following: (a)
the failure of Debtor to make any payment required under this note when due; (b)
any breach, misrepresentation or other default by Debtor, any guarantor,
co-maker, endorser, or any person or entity other than Debtor providing security
for this note (hereinafter individually and collectively referred to as the
“Obligor”) under any security agreement, guaranty or other agreement between
Bank and any Obligor; (c) the insolvency of any Obligor or the failure of any
Obligor generally to pay such Obligor’s debts as such debts become due; (d) the
commencement as to any Obligor of any voluntary or involuntary proceeding under
any laws relating to bankruptcy, insolvency, reorganization, arrangement, debt
adjustment or debtor relief; (e) the assignment by any Obligor for the benefit
of such Obligor’s creditors; (f) the appointment, or commencement of any
proceeding for the appointment of a receiver, trustee, custodian or similar
official for all or substantially all of any Obligor’s property; (g) the
commencement of any proceeding for the dissolution or liquidation of any
Obligor; (h) the termination of existence or death of any Obligor; (i) the
revocation of any guaranty or subordination agreement given in connection with
this note; (j) the failure of any Obligor to comply with any order, judgement,
injunction, decree, writ or demand of any court or other public authority; (k)
the filing or recording against any Obligor, or the property of any Obligor, of
any notice of levy, notice to withhold, or other legal process for taxes other
than property taxes; (l) the default by any Obligor personally liable for
amounts owed hereunder on any obligation concerning the borrowing of money; (m)
the issuance against any Obligor, or the property of any Obligor, of any writ of
attachment, execution, or other judicial lien; or (n) the deterioration of the
financial condition of any Obligor which results in Bank deeming itself, in good
faith, insecure. Upon the occurrence of any such default, Bank, in its
discretion, may cease to advance funds hereunder and may declare all obligations
under this note immediately due and payable; however, upon the occurrence of an
event of default under d, e, f, or g, all principal and interest shall
automatically become immediately due and payable.

 

3

--------------------------------------------------------------------------------


 

6.                    ADDITIONAL AGREEMENTS OF DEBTOR.   If any amounts owing
under this note are not paid when due, Debtor promises to pay all costs and
expenses, including reasonable attorneys’ fees, (including the allocated costs
of Bank’s in-house counsel and legal staff) incurred by Bank in the negotiation,
documentation and modification of this note and all related documents and in the
collection or enforcement of any amount outstanding hereunder.   Debtor and any
Obligor, for the maximum period of time and the full extent permitted by law,  
(a) waive diligence, presentment, demand, notice of nonpayment, protest, notice
of protest, and notice of every kind;   (b) waive the right to assert the
defense of any statute of limitations to any debt or obligation hereunder; and 
(c) consent to renewals and extensions of time for the payment of any amounts
due under this note.  If this note is signed by more than one party, the term
“Debtor” includes each of the undersigned and any successors in interest
thereof; all of whose liability shall be joint and several.   Any married person
who signs this note agrees that recourse may be had against the separate
property of that person for any obligations hereunder. The receipt of any check
or other item of payment by Bank, at its option, shall not be considered a
payment on account until such check or other item of payment is honored when
presented for payment at the drawee bank.    Bank may delay the credit of such
payment based upon Bank’s schedule of funds availability, and interest under
this note shall accrue until the funds are deemed collected.  In any action
brought under or arising out of this note, Debtor and any Obligor, including
their successors and assigns, hereby consent to the jurisdiction of any
competent court within the State of California, as provided in any alternative
dispute resolution agreement executed between Debtor and Bank, and consent to
service of process by any means authorized by said state’s law.  The term “Bank”
includes, without limitation, any holder of this note. This note shall be
construed in accordance with and governed by the laws of the State of
California. This note hereby incorporates any alternative dispute resolution
agreement previously, concurrently or hereafter executed between Debtor and
Bank.

 

7.                    DEFINITIONS.     As  used  herein,  the following  terms 
shall  have  the  meanings  respectively set forth  below: “Agreement”  shall
mean that certain Amended and Restated Loan Agreement dated as of November 6,
2001, by and between Debtor and Bank, as at any time amended, modified,
extended, renewed, replaced, or restated from time to time. “Applicable Margin”
shall mean the following percent per annum for the following periods: (a) During
the Revolving Period, plus (i) three-quarters of one percent (0.75%) per annum,
effective on the first day of the month following the month in which Bank
receives a financial statement (required by the Loan Agreement) from Debtor
(“Financial Statement”) demonstrating that the ratio of Debtor’s Adjusted Total
Liabilities to Tangible Net Worth for the fiscal quarter covered thereby was
less than 0.50 to 1.00 (provided  that for the purposes of this definition of
Applicable Margin, the term “effective on the first day of the month following
the month in which Bank receives a Financial Statement”   shall be deemed to be
“effective on the first day of  the Interest Period following the Interest
Period in which Bank receives a Financial Statement” during such time as any
outstanding principal balance of this Note bears interest at a rate based on the
LIBOR Rate), (ii) seven-eighths of one percent (0.875%) per annum, effective on
the first day of the month following the month in which Bank receives a
Financial Statement from Debtor demonstrating that the ratio of Debtor’s
Adjusted Total Liabilities to Tangible Net Worth for the fiscal quarter covered
thereby was less than or equal to 1.00 to 1.00, but equal to or greater than
0.50 to 1.00 and (iii) one percent (1.0%) per annum, effective on the first day
of the month following the month in which Bank receives a Financial Statement
from Debtor demonstrating that the ratio of Debtor’s Adjusted Total Liabilities
to Tangible Net Worth for the fiscal quarter covered thereby was greater than
1.00 to 1.00;   (b) during the Term Period, plus (i) seven-eighths of one
percent (0.875%)  per annum, effective on the first day of the month following
the month in which Bank receives a Financial Statement from Debtor demonstrating
that the ration of Debtor’s Adjusted Total Liabilities to Tangible Net Worth for
the fiscal quarter covered thereby was less than 0.50 to 1.00, (ii) one percent
(1.0%) per annum, effective on the first day of the month following the month in
which Bank receives a Financial Statement from Debtor demonstrating that the
ratio of Debtor’s Adjusted Total Liabilities to Tangible Net Worth for the
fiscal quarter covered thereby was less than or equal to 1.00 to 1.00, but equal
to or greater than 0.50 to 1.00 and  (iii) one and one-eighth percent (1.125%)
per annum, effective on the first day of the month following the month in which
Bank receives a Financial Statement from Debtor demonstrating that the ratio of
Debtor’s Adjusted Total Liabilities to Tangible Net Worth for the fiscal quarter
covered thereby was greater than 1.00 to 1.00; provided, however, that (x) if at
any time there exists a default under this note or the Loan Agreement, or any
event has occurred which, with notice or the lapse of time, or both, would
become a default under this note or the Loan Agreement, or (y) if Debtor fails
to deliver any Financial Statement to Bank within the required time period set
forth in the Loan Agreement, then the ratio of Debtor’s Adjusted Total
Liabilities to Tangible Net Worth for the fiscal quarter covered

 

4

--------------------------------------------------------------------------------


 

thereby shall be deemed to be greater than 1.00 to 1.00 until such default or
unmatured default is cured or otherwise waived by Bank or such Financial
Statement is delivered to Bank, as the case may be; and provided further,
however, that the Applicable Margin shall never be a negative number. “Base
Interest Rate” means a rate of interest based on the LIBOR Rate. “Base Interest
Rate Loan” means amounts outstanding under this note that bear interest at a
Base Interest Rate. “Base Rate Maturity Date” means the last day of the Interest
Period with respect to principal outstanding under a Base Interest Rate Loan.
“Business Day” means a day on which Bank is open for business for the funding of
corporate loans, and, with respect to the rate of interest based on the LIBOR
Rate, on which dealings in U.S. dollar deposits outside of the United States may
be carried on by Bank. “Interest Period” means with respect to funds bearing
interest at a rate based on the LIBOR Rate, any calendar period of 1, 3, 6, 9 or
12 months. In determining an Interest Period, a month means a period that starts
on one Business Day in a month and ends on and includes the day preceding the
numerically corresponding day in the next month. For any month in which there is
no such numerically corresponding day, then as to that month, such day shall be
deemed to be the last calendar day of such month. Any Interest Period which
would otherwise end on a non-Business Day shall end on the next succeeding
Business Day unless that is the first day of a month, in which event such
Interest Period shall end on the next preceding Business Day. “LIBOR Rate” means
a per annum rate of interest (rounded upward, if necessary, to the nearest 1/100
of 1%) at which dollar deposits, in immediately available funds and in lawful
money of the United States would be offered to Bank, outside of the United
States, for a term coinciding with the Interest Period selected by Debtor and
for an amount equal to the amount of principal covered by Debtor’s interest rate
selection, plus Bank’s costs, including the cost, if any, of reserve
requirements. “Origination Date” means the first day of the Interest Period.
“Reference Rate” means the rate announced by Bank from time to time at its
corporate headquarters as its Reference Rate. The Reference Rate is an index
rate determined by Bank from time to time as a means of pricing certain
extensions of credit and is neither directly tied to any external rate of
interest or index nor necessarily the lowest rate of interest charged by Bank at
any given time.

 

DEBTOR:

 

Simpson Manufacturing Co., Inc., a Delaware

corporation

 

By:

/s/ MICHAEL J. HERBERT

 

Title:

Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------